       Case: 1:20-cv-02990 Document #: 1 Filed: 05/20/20 Page 1 of 8 PageID #:1


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHISN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


Rolando Carlos Rodriguez                       )       Case No. 20-cv-2990
Plaintiff,                                     )
                                               )
v.                                             )
                                               )
Felipe Jimenez and Illinois Pallet             )
        Recycling,Inc.                         )
                                               )       Jury demanded
Defendants.                                    )


                                           COMPLAINT

Plaintiff Rolando Carlos Rodriguez (“Plaintiff”), through his attorneys, Lopez & Sanchez, LLP
for his Complaint against Felipe Jimenez and Illinois Pallet Recycling, Inc. (collectively
“Defendants”), states as follows:

                                         INTRODUCTION

1.     This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS § 105/1 et seq. (“IMWL"), and the

Illinois Wage Payment and Collection Act, 820 ILCS § 115/1 et seq. (“IWPCA”) for failure to

pay overtime for all hours worked in excess of forty (40) hours in a workweek, and failure to pay

all earned wages for all time worked when due.

                                 JURISDICTION AND VENUE

2.     This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §1331.

Venue is proper in this judicial district as the facts and events giving rise to Plaintiff’s claims

occurred in this judicial district. This Court has supplemental jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. §1367.
         Case: 1:20-cv-02990 Document #: 1 Filed: 05/20/20 Page 2 of 8 PageID #:2


                                           THE PARTIES

3.       At all relevant times hisein, Plaintiff Rolando Carolos Rodriguez Perez resided in and

was domiciled within this judicial district.

4.       At all relevant times hisein, Plaintiff was employed by Defendants as an “employee” as

defined by the FLSA, IMWL, IWPCA within this judicial district.

5.       At all relevant times hisein, Plaintiff was not exempt from the overtime provisions of the

FLSA, 29 U.S.C. §207, and the IMWL, 820 ILCS 105/1 et seq.

6.       During the course of his employment from July 2014 until March 2018, Plaintiff worked

for Defendants repairing pallets.

7. Defendant Felipe Jimenez is the President of Illinois Pallet Recycling, Inc. (Illinois Pallet)

      and was involved in the day to day business operation of Defendant Illinois Recycling.

      Defendant had the authority to hire and fire persons employed by Defendant Illinois

      Recycling, including the Plaintiff; the authority to direct and supervise the work of Defendant

      Illinois Recycling, employees; the authority to sign on Defendant Illinois Recycling checking

      accounts, including payroll accounts; and the authority to make decisions regarding

      employee compensation and capital expenditures.

8.       Defendant Felipe Jimenez was Plaintiff’s “employer” as that term is defined in the FLSA,

29 U.S.C. 203(d), the IMWL, 820 ILCS 105/3(c), and the IWPCA, 820 ILCS §115/1 et seq.

9.       Defendant Illinois Pallet Recycling, Inc. (“Illinois Recycling”), is a corporation organized

under the laws of the State of Illinois, with its principal place of business within this judicial

district, specifically at 1434B Davis Rd. Elgin, IL 60123.

10.      Defendant Illinois Recycling is an “enterprise” as defined by in Section 3(r)(1) of the

FSLA, 29 U.S.C. § 203(r)(1), and is an enterprise engaged in commerce, or in the production of

goods for commerce, within the meaning of Section 3(s)(1)(A).


2
       Case: 1:20-cv-02990 Document #: 1 Filed: 05/20/20 Page 3 of 8 PageID #:3


11.     Defendant Illinois Recycling has had two or more employees, including Plaintiff, who

handle goods that moved in interstate commerce.

12.     At all relevant times hisein, Defendant Illinois Recycling was Plaintiff’s “employer” as

that term is defined in the FLSA, 29 U.S.C. 203(d), the IMWL, 820 ILCS 105/3(c), and the

IWPCA, 820 ILCS §115/1 et seq.

13.     Mr. Rodriguez worked for Defendants from July 2014 through March 20, 2018.

14.     Plaintiff worked approximately 60-64 hours per week, although there were times he

worked more hours.

15.     He worked in repairing pallets and was paid $12.00 per hour for this work.

16.     Defendants failed to pay Plaintiff overtime compensation for the time he worked over 40

hours a week.

17.     Plaintiff has executed a consent to sue letter, which is attached to this complaint as an

exhibit.

                                           COUNT I
                 Violation of the Fair Labor Standards Act - Minimum Wages

18.     Plaintiff incorporates and re-alleges paragraphs 1 through 18 of this Complaint as though

fully set forth herein.

19.     This Count arises from Defendant’s violation of the FLSA, 29 U.S.C. §201 et seq., for

their failure to pay all wages to Plaintiff that he was due.

20.     During the course of Plaintiff’s employment by Defendant, Plaintiff was not exempt from

the minimum wage provisions of the FLSA, 29 U.S.C. §206.

21.     During the course of Plaintiff’s employment with Defendant, Plaintiff was directed by

Defendants to work, and did so work, in excess of forty (40) hours in individual work weeks.

22.     Plaintiff worked approximately 60-64 hours per week, although there were times he

worked more hours.
3
        Case: 1:20-cv-02990 Document #: 1 Filed: 05/20/20 Page 4 of 8 PageID #:4


23.      Plaintiff was compensated at a rate of $12.00 per hour, but was sometimes not paid for all

of his overtime hours and was owed pay for time he worked which was never paid.

24.      Defendant’s failure to pay Plaintiff the minimum wage for all time worked up to forty

(40) hours per week violated the FLSA, 29 U.S.C. § 206.

25.      Defendant willfully violated the FLSA by refusing to pay Plaintiff the minimum wage for

all time worked up to forty (40) hours in individual work weeks.

26.      Plaintiff is entitled to recover unpaid wages for up to three years prior to the filing of this

suit because Defendant’s failure to pay his the minimum wage for all hours worked up to forty

(40) hours per week was a willful violation of the FLSA, 29 U.S.C. §206.

      WHISEFORE, Plaintiff prays for a judgment against Defendant as follows:

         A. A judgment in the amount Plaintiff’s regular rate for all time Plaintiff worked in up to

         forty (40) hours per week;

         B. Liquidated damages in an amount equal to the amount of unpaid wages for which

         Plaintiff is found to be due and owing;

         C. Reasonable attorneys’ fees and costs of this action as provided by the FLSA; and

         D. Such further relief as this Court deems appropriate and just.

                                           COUNT II
                  Violation of the Fair Labor Standards Act - Overtime Wages

27.      Plaintiff incorporates and re-alleges paragraphs 1 through 26 of this Complaint as though

fully set forth herein.

28.      This Count arises from Defendant’s violation of the FLSA, 29 U.S.C. §201 et seq., for

their failure to pay overtime wages to Plaintiff at a rate of one and one-half times Plaintiff’s

regular hourly rate of pay for all time worked in excess of forty (40) hours in certain individual

work weeks.



4
        Case: 1:20-cv-02990 Document #: 1 Filed: 05/20/20 Page 5 of 8 PageID #:5


29.      During the course of Plaintiff’s employment by Defendant, Plaintiff was not exempt from

the overtime wage provisions of the FLSA, 29 U.S.C. §207.

30.      During the course of Plaintiff’s employment with Defendant, Plaintiff was directed by

Defendants to work, and did so work, in excess of forty (40) hours in individual work weeks.

31.      Plaintiff worked approximately 60-64 hours per week, although there were times he

worked more hours.

32.      Mr. Rodriguez was not paid for some of the hours he worked overtime and was not paid

at all for other hours he worked overtime.

33.      Pursuant to 29 U.S.C. §207, Plaintiff was entitled to be compensated at a rate of one and

one-half times his regular hourly rate of pay for all time worked in excess of forty (40) hours in

individual work weeks.

34.      Defendant’s failure to pay Plaintiff overtime wages at a rate of one and one-half times his

hourly rate of pay for all time worked in excess of forty (40) hours per week violated the FLSA,

29 U.S.C. § 207.

35.      Defendant willfully violated the FLSA by refusing to pay Plaintiff overtime wages for all

time worked in excess of forty (40) hours in individual work weeks.

36.      Plaintiff is entitled to recover unpaid wages for up to three years prior to the filing of this

suit because Defendant’s failure to pay overtime wages for hours worked in excess of forty (40)

hours per week was a willful violation of the FLSA, 29 U.S.C. §207.

      WHISEFORE, Plaintiff prays for a judgment against Defendant as follows:

         A. A judgment in the amount of one and one-half times Plaintiff’s regular rate for all time

         Plaintiff worked in excess of forty (40) hours per week;

         B. Liquidated damages in an amount equal to the amount of unpaid wages for which

         Plaintiff is found to be due and owing;


5
       Case: 1:20-cv-02990 Document #: 1 Filed: 05/20/20 Page 6 of 8 PageID #:6


       C. Reasonable attorneys’ fees and costs of this action as provided by the FLSA; and

       D. Such further relief as this Court deems appropriate and just.


                                            COUNT III
                 Violation of the Illinois Minimum Wage Law-Minimum Wages

37.    Plaintiff realleges and incorporates paragraphs 1-36 as if set forth herein.

38.     Count arises from Defendant’s violation of the IMWL, 820 ILCS 105/1 et seq., for

failure to pay the minimum wage to Plaintiff for all time worked up to of forty (40) hours in

certain individual work weeks.

39.    During the course of Plaintiff’s employment by Defendant, Plaintiff was not exempt from

the minimum wage provisions of the IMWL.

40.    Plaintiff worked approximately 60-64 hours per week, although there were times he

worked more hours.

41.    Pursuant to (820 ILCS 105/4) Plaintiff was entitled to be compensated at an hourly rate

of between $10.00 and $11.00 per hour pay for all time worked up to forty (40) hours in

individual work weeks.

42.    Defendant did not compensate Plaintiff at the minimum rate of pay for all time worked

up to forty (40) hours in individual work weeks.

43.    Defendant’s failure to pay Plaintiff the minimum wage for all time worked up to in forty

(40) hours in individual work weeks violated the maximum hour provisions of the IMWL, 820

ILCS 105/4(a).

44.    Pursuant to 820 ILCS 105/12(a), Plaintiff is entitled to recover unpaid wages for three (3)

years prior to the filing of this suit, plus treble damages and simple interest in the amount of five

percent (5%) per month of the amount of underpayment.

       WHEREFORE, Plaintiff prays for a judgment against Defendant as follows:


6
      Case: 1:20-cv-02990 Document #: 1 Filed: 05/20/20 Page 7 of 8 PageID #:7


       A. A judgment in the amount of all back wages due as provided by the IMWL;

       B. Treble damages

       B. Prejudgment interest on the back wages in accordance with 815 ILCS 205/2 and

       punitive damages pursuant to the formula set forth in 820 ILCS 105/12(a);

       C. Reasonable attorneys’ fees and costs of this action as provided by the IMWL; and

       D. Such further relief as this Court deems appropriate and just.


                                            COUNT IV
               Violation of the Illinois Minimum Wage Law-Overtime Wages

45.    Plaintiff realleges and incorporates paragraphs 1-44 as if set forth herein.

46.     Count arises from Defendant’s violation of the IMWL, 820 ILCS 105/1 et seq., for

failure to pay overtime wages to Plaintiff at a rate of one and one half times their regular hourly

rate of pay for all time worked in excess of forty (40) hours in certain individual work weeks.

47.    During the course of Plaintiff’s employment by Defendant, Plaintiff was not exempt from

the overtime wage provisions of the IMWL.

48.    Plaintiff worked approximately 60-64 hours per week, although there were times he

worked more hours..

49.    Pursuant to 820 ILCS 105/4(a)(1) Plaintiff was entitled to be compensated at a rate of one

and one-half times his regular hourly rate of pay for all time worked in excess of forty (40) hours

in individual work weeks.

50.    Defendant did not compensate Plaintiff at the rate of one and one half time his regular

hourly rate of pay for all time worked in excess of forty (40) hours in individual work weeks.

51.    Defendant’s failure to pay Plaintiff overtime wages at a rate of one and one-half times his

regular hourly rate of pay for all time worked in excess of forty (40) hours in individual work

weeks violated the maximum hour provisions of the IMWL, 820 ILCS 105/4(a).


7
       Case: 1:20-cv-02990 Document #: 1 Filed: 05/20/20 Page 8 of 8 PageID #:8


52.    Pursuant to 820 ILCS 105/12(a), Plaintiff is entitled to recover unpaid wages for three (3)

years prior to the filing of this suit, plus treble damages, and simple interests in the amount of

five percent (5%) per month of the amount of underpayment.

       WHISEFORE, Plaintiff prays for a judgment against Defendant as follows:

       A. A judgment in the amount of all back wages due as provided by the IMWL;

       B. Prejudgment interest on the back wages in accordance with 815 ILCS 205/2 and

       punitive damages pursuant to the formula set forth in 820 ILCS 105/12(a);

       C. Reasonable attorneys’ fees and costs of this action as provided by the IMWL; and

       D. Such further relief as this Court deems appropriate and just.




                                      Respectfully submitted,

                                       /s/ Jorge Sanchez
                                    One of Plaintiff’s attorneys


Jorge Sanchez
Lopez & Sanchez LLP
77 W. Washington St., Suite 1313
Chicago, IL 60602
(312) 420-6784




Dated May 20, 2020




8
